. '   i   .  ,~J:l;.§:~ ' ' '
                                                                                        "   ..           .
                                                                         N'Ai 6!J,t.; fO:~UfltS•Gt1HJNiliY
                      THE STATE OF TEXJ\~ ~t"X'nf>S
                         MANDAT E        512th
                                           APRCOURT
                                               14  PMOF~:APPEALS
                                                FILED IN
                                                          00
                                                                                     TYLER, TEXAS
                     ****************************************~~~~,~~~~~~        4/15/2015 3:51:48 PM
                                                                                ~ CATHY
                                                                                     D'"-"'J"r··c,···--·~···
                                                                                      · .;o'l t\11.:.- S.   LUSK
                                                                                                        , "·.:'!:'r\;\
                                                                                               Clerk
TO THE 420TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 18th
day of February, 2015, the cause upon appeal to revise or reverse your judgment between

                            JAMES PATRICK CAPPS, Appellant

                       NO. 12-14-00339-CR; Trial Court No. F1421321

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        "THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance."
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7111 day of April, 2015.


                       CATHY S. LUSK, CLERK
                                                                                                                                                                      FILE COPY




CHIEF jUSTICE                                                                                                                                                      CI.F.RK
)AMEST. WORTI!EN                                                                                                                                                   CATHY S. LUSK

                                                          TwELFTH COURT OF ABJUn\n§ PM 3: 35
jUSTICES                                                                                                                                                           CHIH STAFF ATTORNI::V
BRIAN JIUYI.E                                                                                                                                                      MAHGI\1\WI" HuSSil\'
GR~G NliELEY




           April 7, 2015


           Ms. Loretta Cammack
           District Clerk
           101 West Main Street
           Room 120
           Nacogdoches, TX 75961
           *DELIVERED VIA E-MAIL*

           RE:           Case Number:                                    12-14-00339-CR
                         Trial Court Case Number:                        F1421321

           Style:        James Patrick Capps
                         v.
                         The State of Texas

           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK




           C Mr. Dean Watts (DELIVERED VIA E-MAIL}
           C Ms. Nicole D. Lostracco (DELIVERED VIA E-MAIL}


           Mandate executed on                      /~ day of_L..A'-fp"'-.Jru.1....!.\_ _ _ _ _ _, 2015.

           Brief explanation of action taken:                                                                                                  if..                     .~·~.' ~",' ..               ··· ..
                                                                                                                                                . ~/· ·. .~ . . ; r \ . .) \.,.J ..."-.J,   •   ~:: .'"· ·~ ..•


                                                      Sh DC k                               +'                  ~-
                                                                                                                                    ~ Di. .!.~~-5~~1?c::·-~-~~~f.>-._
                                                                                                                                                         ,t
                                                                                                                    _,:~·~J-::ir--.: . ··.\·,..,t .. •.f.t"' "~-~.,.;·}~1 •. ..._ .. :.
       .                1517WBsT FRONT STRBIIT • SUITE 354 • TYLI!R, TX 7570Z •. TilL: 903-593_-8471 ~-,F~'.~o~,~~-~~~~~3 ':i·c'\:""